DETAILED ACTION
Claims 1, 3, 5-9, and 11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022, has been entered.

Amendment Format
The examiner notes that applicant’s response includes red font where amendments are made (e.g. see submitted claims and specification amendments).  The examiner requests that applicant only use true black for future responses.  Much like with the drawings, where true black is not used, pixelation occurs.  This makes it more difficult to run optical character recognition and reduces the quality of images in the record.

Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends inserting --Including Shared Memory-- after “Device”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Replacement FIGs.5 and 7 submitted on March 14, 2022, are objected to because of the following minor informalities:
In FIG.5, replace “S510” with --B510--.
In FIG.7, step S731, delete “+”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference number 2 (from paragraph [0036]).  Does applicant mean --CPU 110-- in the specification instead?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification are required in reply to the Office action to avoid abandonment of the application.  Please ensure any replacement is only in black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 15, insert --bank-- before “memories”.
Where applicant claims “the bank memory in which writing is performed last”, this is understood as referring to the bank memory that was written most recently.  The examiner recommends rewording “is performed last” to make this more clear.  The current language of “is” combined with “performed last” could be misread as describing the last (or final) bank to be written.  The examiner recommends rewording as --the bank memory in which writing was last performed-- or --the bank memory in which writing was most recently performed-- or --the bank memory most recently written--.  Note that any change here would need to be carried over to the remaining claims using the same language.  Also, note that there would still be an antecedent basis issue for this bank memory (as described below in a 112(b) rejection), so applicant could replace “the” (before “bank memory”) with --a--.
Claim 3 is objected to because of the following informalities:
In lines 3 and 5, did applicant also intend to delete “the” before “writing” as was done in claim 1, 4th to last line?
Claim 5 is objected to because of the following informalities:
The phrase “the processors used for reading is set as N - 1” is grammatically incorrect because processors are not a number.  The examiner recommends replacing this with --K is set as N - 1--.
Claim 6 is objected to because of the following informalities:
The last paragraph is grammatically incorrect and must be reworded.  For instance, applicant reword the last paragraph as --wherein N processors are used for writing and are in one-to-one correspondence with the N scratchpad memories--.
Claim 8 is objected to because of the following informalities:
The 2nd to last line is grammatically incorrect and must be reworded.  The examiner recommends replacing “corresponds” with --correspond--.
In the 2nd to last line, it appears --the-- should be inserted before “N” as was done in line 3.
Claim 9 is objected to because of the following informalities:
Due to amendments to the 2nd to last paragraph, the phrase “and is not accessed” is no longer tied to the different bank memory, and the paragraph is grammatically incorrect.
Claim 11 is objected to because of the following informalities:
In the 7th to last line, insert --bank-- before “memories”.
Please un-indent the last paragraph once more to be in line with previous paragraphs.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  These claim limitations are as follows:
In claim 1, “an access control unit that controls access…, assigns only one processor…, assigns K processors…, and exclusively controls bank memory access…”.  Applicant has not clearly described/linked corresponding structure (see related 112(a)/(b) rejections below for further details).  Thus, broadest reasonable interpretation applies for this unit.
In claim 3, “the access control unit returns….and returns…”.  Again, applicant has not clearly described/linked corresponding structure.  Thus, 112(a)/(b) rejections are provided below, and broadest reasonable interpretation applies for this unit.
In claim 9, “the access control unit controls access…”.  Again, applicant has not clearly described/linked corresponding structure.  Thus, 112(a)/(b) rejections are provided below, and broadest reasonable interpretation applies for this unit.
In claim 11, “controlling, using an access control unit, access…”.  Again, applicant has not clearly described/linked corresponding structure.  Thus, 112(a)/(b) rejections are provided below, and broadest reasonable interpretation applies for this unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1, 3, 9, and 11, the limitations related to the access control unit, and its corresponding functions, invoke 112(f).  However, applicant has not adequately described such structure.  The examiner does note that paragraph [0064] seems to suggest that that access control unit is implemented by a CPU with write core 601 that executes code for realizing the write operation, which by itself would appear to be sufficiently described structure.  However, FIG.6 specifically shows CPUs communicating with a generic access control unit 603, which is not described structurally in any detail, implying that the access control unit is not CPU with write core 601.  As such, due to conflicting disclosure, applicant has not adequately described what this access control unit actually is.  As such, the structure of the access control unit has not been adequately described so as to demonstrate possession thereof.  The only suggestion the examiner has is to replace all instances of “access control unit” with --access control circuit--, as “circuit” does not invoke 112(f) per MPEP 2181(I)(A), 3rd paragraph.
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, “the bank memory in which writing is performed last”.  No such bank memory is previous set forth.  The examiner recommends replacing “the” with
--a--.
In claims 3, 9, and 11, each instance of “the bank memory in which the writing is performed last”, for similar reasons.
In claim 9, “the identification information for specifying the bank memory in which the writing is performed last”.  The examiner recommends deleting “the” before “identification”.  This particular identification information is not previously set forth.
In claim 9, “the identification information for specifying a different bank memory…”.  The examiner recommends deleting “the” before “identification”.  This particular identification information is not previously set forth.
Referring to claims 1, 3, 9, and 11, the “access control unit…” limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, as described above in the related 112(a) rejection, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  That is, it is unclear what the access control unit is because applicant says it may be a CPU (paragraph [0064]), but also shows it external to a CPU (FIG.6).  Thus, the specification is conflicting and unclear.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g. by claiming a circuit instead of a generic unit); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All dependent claims are rejected due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1, 3, 5-9, and 11 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 11, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that contents of the bank memory in which writing is performed last are copied to the bank memory in which the writing is performed by the only one processor before the access control unit assigns the only one processor.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hobson, 2015/0149737, has taught accessing shared resources and using read counters, which are decremented when a reader finishes a read (e.g. paragraphs [0051]+).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183